El Juez Asociado Señor Audrey,
emitió la opinión, del tribunal.
La Compañía Teatral de Santurce presentó demanda contra Ramón Lloverás Soler y Francisco Rodríguez fun-dada en dos causas de acción, alegando en la primera que Ra-món Lloverás Soler como dueño de una casa cuya descrip-ción se hace y cuya superficie es de 696.87 metros cuadrados la cedió en arrendamiento con el teatro y cinematógrafo a que está destinada a Francisco Rodríguez por término de cinco años vencederos el 31 de mayo de 1928, siendo conve-nido entre las partes que el arrendatario se obligaba a man-tener en buen estado de conservación y limpieza el local arrendado así como su mobiliario y efectos que lo integran, debiendo devolverlo en el mismo buen estado en que lo reci-bía. También alegó la demandante que el mismo día en que fué celebrado ese contrato lo cedió Rodríguez a la Compañía Teatral de Santurce cuya cesión fué puesta en conocimiento del arrendador Lloverás Soler que se mostró conforme con ella y quien ha venido reconociendo a la demandante como substituía de Rodríguez en relación con los derechos y obliga-ciones del arrendamiento, subrogada en su lugar y eliminado Rodríguez con respecto al contrato: que la demandante y Ro-dríguez han cumplido las obligaciones derivadas del arren-damiento y que Lloverás se niega a mantener y a respetar a la Compañía Teatral de Santurce en la posesión y disfrute de *150los bienes arrendados. Para la segnnda cansa de acción alegó además qne en 1926 Lloverás demandó a Rodríguez por falta de pago del canon de arrendamiento y obtuvo sentencia para que desalojara la casa con sus accesorios sin que noti-ficara esa demanda a la Compañía Teatral de Santurce: que todos los cánones del arrendamiento fueron consignados 'en el procedimiento de desahucio y retirados por Lloverás sin pro-testa ni reserva alguna: y que Lloverás pretende hacer cum-plir esa sentencia contra Rodríguez lanzando a la compañía demandante de la finca expresada. Por esas alegaciones so-licitó del tribunal declarase válida y obligatoria la cesión del arrendamiento becba por Rodríguez a da compañía deman-dante: que condene a Lloverás a cumplir con la compañía como cesionaria de Rodríguez el contrato de arrendamiento: que declare que la sentencia de desahucio dictada contra Ro-dríguez no afecta a la demandante: que la causa de acción por desahucio queda extinguida y que prohiba a Ramón Llo-verás Soler que ejecute la sentencia de desahucio dicha en cuanto afecta a la demandante.
En la contestación jurada de Lloverás se niega que Ro-dríguez cediera su contrato a la Compañía Teatral de San-turce: que se pusiera en su conocimiento cesión alguna del expresado contrato: y que se haya mostrado conforme con ella, así como que haya reconocido a la demandante como substituía de su arrendatario Rodríguez: no negó que obtu-viera sentencia de desahucio contra Rodríguez y no hizo pe-tición alguna a su favor.
Después de esa alegación Lloverás presentó al tribunal una petición de injunction en la que alegó que de acuerdo con el contrato de arrendamiento que según la demandante le ha sido cedido, el arrendatario está obligado a mantener en buen estado de conservación y limpieza el local, mobiliario, etc.; que la demandante ha descuidado la finca al punto de que se halla en estado ruinoso, encontrándose el techo podrido com-pletamente y a punto de desprenderse y que al caer removerá los muros, destruirá los pisos, balcones, divisiones interiores, *151mobiliario y producirá muchas muertes de seres humanos, y que el negocio de cinematógrafo sería destruido totalmente, causándole esto daños irreparables; concluyendo con la sú-plica de que se ordene a la demandante que cambie el techo del edificio incluyendo ■ todas las tijerillas del mismo y que repare los pisos, puertas y ventanas del mismo o los substi-tuya por otros.
Se opuso la demandante a esa petición, pero el tribunal, después de oír evidencia, concedió el injimction preliminar solicitado y ordenó a la Compañía Teatral de Santurce el 6 de marzo de 1928 (dos meses antes de vencerse el término del arrendamiento) que cambie el techo del edificio incluyendo los tabiques interiores del mismo y que repare los pisos, puertas y ventanas de dicho edificio, imponiéndole las costas.
Contra esa resolución interpuso la compañía demandante este recurso de apelación en el que no ha traído ante nosotros la prueba que fué practicada.
 Si no fuera porque la apelante fué condenada en costas desestimaríamos este recurso por académico ya que habiendo vencido el término del arrendamiento desde mayo del año próximo pasado no podría exigirse ahora a quien no es arrendatario que con tal carácter haga esas obras.
Si bien la demandante, apelante ahora, alega en su de-manda que es la cesionaria del arrendamiento otorgado por Lloverás a Rodríguez y que' lo ha sucedido en sus derechos y obligaciones con conocimiento del arrendador, éste le niega tal carácter en su contestación, por lo que no reconociéndola como arrendataria suya por cesión no tiene causa de acción para exigirle que cumpla deberes como arrendataria, tanto más cuanto que no ha solicitado del tribunal remedio alguno a su favor que pueda ser protegido o amparado por el remedio de injunction preliminar, que además no podría convertirse en perpetuo por falta de una acción principal que pueda ser sostenida. Si la oposición de Lloverás a la demanda prospe-rase, la sentencia tendría que declarar que la Compañía Tea-*152tral de Santurce no era arrendataria suya por cesión que le hiciera Rodríguez, ya que ése es el hecho fundamental de la demanda impugnada, y por consiguiente no estaría obligada a cumplir obligaciones como arrendataria. Otra razón existe también y es la de que estando rescindido el arrendamiento por la sentencia de desahucio no pueden exigirse obligaciones provenientes del mismo. Lo que pretende el apelado es que se obligue a la apelante al cumplimiento específico del con-trato de arrendamiento tratando de obtener por un injunction provisional lo que no podría obtener en un juicio ordi-nario; y es regia que el injunction como remedio para el cumplimiento específico será negado especialmente cuando se solicita mandatorio, pues raras veces se concede antes de la vista final. Beach sobre Injunctions, citado a este fin en San Juan Racing & Sporting Club et al. v. Foote, 31 D.P.R. 166.
Por otra parte, independientemente de si la cláusula del contrato por cinco años que obliga al arrendatario a mantener en buen estado de conservación el edificio obliga a tanto como a ponerle un techo nuevo a una casa grande, pues eso significa la orden de cambiarlo, así como sus tabiques, y a que repare o substituya por otros los pisos, puertas y ventanas del edificio, los términos en que está redactada la orden son tan vagos y generales que sería de imposible cumplimiento, pues no determina qué clase de techo se ha de poner al edificio ni si son todos los pisos, puertas y ventanas los que deben repararse ni en qué ha de consistir tal reparación, de modo que pueda exigirse el cumplimiento de la orden de injunction; sin que el solo hecho de que esos daños sean irreparables sea bastante por sí solo para justificar la concesión del auto.

La resolución apelada debe ser revocada y dictarse otra declarando sin lugar la petición de injunction hecha por el demandado Lloverás Soler, sin espacial condena de costas.

El Juez Asociado Señor Hutchison no intervino.